Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bladder attached directly to the frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “unenclosed” is not defined with respect to the bladder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, it is unclear to what the term “unenclosed” is referring, since it can be directed to the bladder structure itself or to the bladder’s visibility relative to the other portions of the table.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Williams (5,158,281) in view of Levesque (6,237,881).  Williams teaches a “table” (Fig. 4) having integrated storage capacity comprising: a frame (32b); four legs (62,28b) supporting the frame above a floor, each of said legs having a first end attached to said frame, each of said legs having a second end bearing on said floor, a “tabletop” planar structure (82) supported by said frame and having a port (122); and a water store (54) including an unenclosed liquid-tight bladder (68; open/unenclosed at the top and visible/unenclosed under the tabletop) disposed beneath said tabletop and attached directly to said frame (via 64a, 96, 98,92), said unenclosed liquid-tight bladder configured for filling and drawing by way of said port (via a hose or by placing table upside down), said water store capable of providing integrated long-term storage capacity for storing a supply of water that is intended for human consumption, wherein the bladder is shaped and dimensioned such that even when filled, it is substantially hidden when viewing the table from above (the tabletop concealing the bladder from above).  Wherein said liquid-tight bladder includes a valve (112) for filling or drawing.  For claim 1, even though Williams teaches all of the structural limitations in the body of the claim, the structure is not specifically referred to as a table, as stated in the preamble. As shown in Levesque, an outdoor structure, having a frame, four legs and a top can be employed as table (see Fig. 5).  Therefore, it would have been obvious to one having ordinary skill in the art to use the anchor of Levesque with its upper horizontal surface, as a table, such as is taught by Levesque, to provide a location for food and drinks, towels, etc.

Response to Arguments
In the amendment of March 14, 2022, the unenclosed bladder limitation was deleted from claim 1 to correct a 112 second paragraph rejection. There were no arguments regarding keeping this limitation in the claims presented. The examiner determined that the limitation to the unenclosed bladder in claim 2 of this same amendment was left therein as an oversight. Hence, why the antecedent basis rejection was made.  It is unclear why this limitation is being returned to claim 1. The intent of this  limitation is not discussed in the specification. Furthermore, there is no discussion as to how the original 112 second paragraph rejection is being addressed. As stated above, the term “unenclosed” could be directed to the bladder structure itself or to the bladder’s visibility relative to the other portions of the table.
The examiner contends that Williams teaches all of the limitations found in claims 1 and 2, including a table having four legs supporting a frame above a floor and an unenclosed bladder. Williams also teaches a table type structure wherein the bladder is shaped and dimensioned such that even when filled, it is substantially hidden when viewing the table from above (the table top concealing the bladder from above). As far as the structure of Williams not specifically being a table, the structure of Williams in Figure 4 has the appearance of a known table and the planar, horizontal top can be used to support objects thereon.  As discussed above, Levesque teaches a structure similar in construction and usable as a table.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
November 14, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637